Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


The Blacklands Railroad, Appellant                     Appeal from the 62nd District Court of
                                                       Hopkins County, Texas (Tr. Ct. No.
No. 06-17-00090-CV         v.                          CV42641). Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
Charles Knighton, Appellee                             Moseley participating.



       As stated in the Court’s opinion of this date, we find that the joint motion of the parties to
dismiss the appeal by agreement should be granted. Therefore, we dismiss the appeal.
       We further order that each party shall bear its own costs of appeal.


                                                        RENDERED NOVEMBER 8, 2018
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk